        Case 8:18-ap-01076-CB                   Doc 24 Filed 07/11/19 Entered 07/11/19 12:19:22                                      Desc
                                                 Main Document     Page 1 of 6

 Attorney or Party Name, Address, Telephone & FAX                         FOR COURT USE ONLY
 Nos., State Bar No. & Email Address
WEILAND GOLDEN GOODRICH LLP
Jeffrey I. Golden, State Bar No. 133040
jgolden@wgllp.com
Faye C. Rasch, State Bar No. 253838
frasch@wgllp.com
Ryan W. Beall, State Bar No. 313774
rbeall@wgllp.com
650 Town Center Drive, Suite 600
Costa Mesa, CA 92626
Telephone: (714) 966-1000
Facsimile: (714) 966-1004

     Individual appearing without attorney
     Attorney for: Thomas H. Casey, Chapter 7 Trustee

                                     UNITED STATES BANKRUPTCY COURT
                       CENTRAL DISTRICT OF CALIFORNIA - SANTA ANA DIVISION                                       DIVISION

In re:
                                                                          CASE NO.:               8:16-bk-15156-CB
779 STRADELLA, LLC, a Delaware limited liability
company,                                                                  ADVERSARY NO.: 8:18-ap-01076-CB

                                                                          CHAPTER:                7
                                                           Debtor(s).

THOMAS H. CASEY, Chapter 7 Trustee of the Estate of                       UNILATERAL JOINT           STATUS REPORT
779 Stradella, LLC,                                                                               [LBR 7016-1(a)(2)]

                                                                          DATE:                 07/23/2019
                                                          Plaintiff(s).
                                                                          TIME:                 1:30 p.m.
                                 vs.                                      COURTROOM:            5D
PAUL J. MANAFORT, an individual, and                                      ADDRESS:              411 W. Fourth Street
JEFFREY YOHAI, an individual                                                                    Santa Ana, CA 92701


                                                      Defendant(s).


The parties submit the following JOINT STATUS REPORT in accordance with LBR 7016-1(a)(2):

A. PLEADINGS/SERVICE:
    1. Have all parties been served with the complaint/counterclaim/cross-claim, etc.                                        Yes              No
       (Claims Documents)?
    2. Have all parties filed and served answers to the Claims Documents?                                                    Yes          No
    3. Have all motions addressed to the Claims Documents been resolved?                                                     Yes          No
    4. Have counsel met and conferred in compliance with LBR 7026-1?                                                         Yes          No




         This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2015                                                        Page 1                                        F 7016-1.STATUS.REPORT
         Case 8:18-ap-01076-CB                  Doc 24 Filed 07/11/19 Entered 07/11/19 12:19:22                                      Desc
                                                 Main Document     Page 2 of 6
    5. If your answer to any of the four preceding questions is anything other than an unqualified “YES,” please
       explain below (or on attached page):
       The Trustee has managed to serve all defendants to this action. The parties have additionally reached a
       settlement that will dispose of both this adversary case and adversary case number 8:18-ap-1024. The
       Trustee will file concurrent 9019 motions regarding the settlements. Mr. Yohai did not join in the settlement,
       but the settlement does not affect any of Mr. Yohai's interests in property.




B. READINESS FOR TRIAL:

    1.      When will you be ready for trial in this case?
                                Plaintiff                                                           Defendant




    2. If your answer to the above is more than 4 months after the summons issued in this case, give reasons for further
       delay.
                                Plaintiff                                     Defendant




    3. When do you expect to complete your discovery efforts?
                              Plaintiff                                                             Defendant




    4. What additional discovery do you require to prepare for trial?
                               Plaintiff                                                            Defendant




C. TRIAL TIME:

    1. What is your estimate of the time required to present your side of the case at trial (including rebuttal stage if
       applicable)?
                               Plaintiff                                         Defendant




    2. How many witnesses do you intend to call at trial (including opposing parties)?
                            Plaintiff                                            Defendant




         This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2015                                                        Page 2                                        F 7016-1.STATUS.REPORT
        Case 8:18-ap-01076-CB                   Doc 24 Filed 07/11/19 Entered 07/11/19 12:19:22                                      Desc
                                                 Main Document     Page 3 of 6
    3. How many exhibits do you anticipate using at trial?
                             Plaintiff                                                              Defendant




D. PRETRIAL CONFERENCE:

    A pretrial conference is usually conducted between a week to a month before trial, at which time a pretrial order will
    be signed by the court. [See LBR 7016-1.] If you believe that a pre-trial conference is not necessary or appropriate in
    this case, please so note below, stating your reasons:

                               Plaintiff                                                                 Defendant
     Pretrial conference         is      is not requested                     Pretrial conference         is    is not requested
     Reasons:                                                                 Reasons:
     The adversary proceeding will be resolved if the
     settlement is approved by the Court.

                             Plaintiff                                                               Defendant
     Pretrial conference should be set after:                                 Pretrial conference should be set after:
     (date)                                                                   (date)


E. SETTLEMENT:

    1. What is the status of settlement efforts?
        A settlement is before the Court at the same date and time.




    2. Has this dispute been formally mediated?                        Yes             No
       If so, when?



    3. Do you want this matter sent to mediation at this time?

                                 Plaintiff                                                               Defendant

                                 Yes           No                                                        Yes           No




         This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2015                                                        Page 3                                        F 7016-1.STATUS.REPORT
         Case 8:18-ap-01076-CB                   Doc 24 Filed 07/11/19 Entered 07/11/19 12:19:22                                      Desc
                                                  Main Document     Page 4 of 6
F. FINAL JUDGMENT/ORDER:

     Any party who contests the bankruptcy court’s authority to enter a final judgment and/or order in this adversary
     proceeding must raise its objection below. Failure to select either box below may be deemed consent.

                             Plaintiff                                                                Defendant
          I do consent                                                             I do consent
          I do not consent                                                         I do not consent
      to the bankruptcy court’s entry of a final judgment                      to the bankruptcy court’s entry of a final judgment
      and/or order in this adversary proceeding.                               and/or order in this adversary proceeding.


G.   ADDITIONAL COMMENTS/RECOMMENDATIONS RE TRIAL: (Use additional page if necessary)




Respectfully submitted,

Date: 07/11/2019                                                                Date:

WEILAND GOLDEN GOODRICH LLP
__________________________________________                                      ___________________________________________
Printed name of law firm                                                        Printed name of law firm


 /s/ Ryan W. Beall
__________________________________________                                      ___________________________________________
Signature                                                                       Signature

 Ryan W. Beall
__________________________________________                                      ___________________________________________
Printed name                                                                    Printed name

               Thomas H. Casey, Chapter 7 Trustee
Attorney for: ________________________________                                  Attorney for: _________________________________




          This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2015                                                         Page 4                                        F 7016-1.STATUS.REPORT
        Case 8:18-ap-01076-CB                   Doc 24 Filed 07/11/19 Entered 07/11/19 12:19:22                                      Desc
                                                 Main Document     Page 5 of 6

                                       PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                                                   650 Town Center Drive, Suite 600
                                                        Costa Mesa, CA 92626
A true and correct copy of the foregoing document entitled: JOINT STATUS REPORT [LBR 7016-1(a)(2)] will be served
or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner
stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
 07/11/2019 , I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:




                                                                                          Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) 07/11/2019 , I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.




                                                                                          Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) 07/11/2019 , I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.
VIA PERSONAL DELIVERY
The Honorable Catherine Bauer
United States Bankruptcy Court
411 W. Fourth Street, Courtroom 5D
Santa Ana, CA 92701


                                                                                          Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


 07/11/2019        Victoria Rosales
 Date                       Printed Name                                                      Signature
         This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2015                                                        Page 5                                        F 7016-1.STATUS.REPORT
   Case 8:18-ap-01076-CB        Doc 24 Filed 07/11/19 Entered 07/11/19 12:19:22           Desc
                                 Main Document     Page 6 of 6


TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):
Ryan W Beall rbeall@lwgfllp.com, vrosales@wgllp.com;kadele@wgllp.com
Thomas H Casey (TR) msilva@tomcaseylaw.com, thc@trustesolutions.net
Marc C Forsythe kmurphy@goeforlaw.com, mforsythe@goeforlaw.com;goeforecf@gmail.com
Jeffrey I Golden jgolden@wgllp.com, kadele@wgllp.com;vrosales@lwgfllp.com;cbmeeker@gmail.com
Faye C Rasch frasch@wgllp.com, kadele@wgllp.com;tziemann@wgllp.com
David B Shemano dshemano@shemanolaw.com
United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
